                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Anthony C. Green,

              Plaintiff,
                                                            MEMORADUM OPINION
       v.                                                   AND ORDER
                                                            Civil No. 14-1056 ADM/SER
Kelly Lake, Carlton County Sheriff;
Kevin Moser, MSOP Facility Director;
Steven Sayovitz, MSOP A-Team Supervisor;
Ann Zimmerman, MSOP Administrator;
Nicole Marvel, MSOP A-Team Supervisor;
Greg Swenson, Security Counselor;
Amanda Schaller, Security Counselor;
Elizabeth Barbo, MSOP-Former Assistant Clinical Director;
Anthony Bastien, Carlton County Deputy Sheriff; and
Jesse Peterson, Carlton County Deputy Sheriff;
in their individual and official capacities

            Defendants.
______________________________________________________________________________

Anthony C. Green, pro se.

Susan M. Tindal, Esq., Iverson Reuvers Condon, Bloomington, MN, on behalf of Defendants
Kelly Lake, Jesse Peterson, and Anthony Bastien.

James H. Clark, III, Esq., Assistant Minnesota Attorney General, Minnesota Attorney General’s
Office, St. Paul, MN, on behalf of Defendants Kevin Moser, Steven Sayovitz, Ann Zimmerman,
Nicole Marvel, and Greg Swenson.

Daniel P. Kurtz, Esq., League of Minnesota Cities, St. Paul, MN, on behalf of Defendant Bryce
Bogenholm.
______________________________________________________________________________

                                     I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on

Defendants Kelly Lake, Jesse Peterson, and Anthony Bastien’s (the “Carlton County

Defendants”) Objection [Docket No. 95] to Magistrate Judge Steven E. Rau’s January 30, 2019
Report and Recommendation [Docket No. 94] (“R&R”). Also before the Court is Plaintiff

Anthony C. Green’s (“Green”) Motion to Accept Late Submission [Docket No. 96] and Green’s

Objection [Docket No. 97] to the R&R.

       In the R&R, Judge Rau recommends granting the two motions to dismiss filed by

Defendants Kevin Moser, Steven Sayovitz, Ann Zimmerman, Nicole Marvel, and Greg Swanson

(collectively, the “MSOP Defendants”) in their official and individual capacities [Docket Nos.

22, 53]; granting the motion to dismiss filed by Defendant Bryce Bogenholm1 [Docket No. 35];

and granting the motion to dismiss or for summary judgment filed by the Carlton County

Defendants [Docket No. 66]. The R&R also recommends dismissing Green’s Amended

Complaint [Docket No. 14] with prejudice. For the reasons stated below, the Carlton County

Defendants’ Objection is sustained, Green’s Motion to Accept Late Submission is granted, and

Green’s Objection is overruled.

                                     II. BACKGROUND

       The background is set forth in the R&R and is incorporated by reference. Briefly, Green

is a civilly committed detainee at the Minnesota Sex Offender Program in Moose Lake,

Minnesota (“MSOP”). Am. Compl. [Docket No. 14] ¶ 7. The MSOP Defendants are all MSOP

employees. Id. ¶ 8. The Carlton County Defendants are employed with the Carlton County

Sheriff’s Office. Id. Defendant Bryce Bogenholm is the Moose Lake Police Chief. Id.

       Green filed this 42 U.S.C. § 1983 lawsuit on April 11, 2014. Green alleges that

Defendants violated his rights under the Fourth and Fourteenth Amendments to the U.S.



       1
        The caption of the First Amended Complaint [Docket No. 14] does not include Bryce
Bogenholm as a named defendant, but Paragraph 8(j) of the First Amended Complaint lists
“Bryce Bogenhol [sic]” as a defendant in this case.

                                               2
Constitution. The allegations as taken from Green’s Amended Complaint are as follows.

       On September 28, 2010, the MSOP Defendants handcuffed Green and secured him in an

observation cell in MSOP’s High Security Area (“HSA”). Am. Compl. ¶ 11. Pursuant to MSOP

policy, Green was required to submit to an unclothed visual body strip search (“UVBSS”) upon

being placed in HSA. Id. ¶ 43. If a detainee does not consent to the UVBSS, MSOP’s policy

requires staff to ask the detainee every 30 minutes for consent to the search. Id. ¶ 44. If the

detainee still refuses to consent after four hours, MSOP staff may obtain authorization to perform

a non-consenting search that includes cutting the detainee’s clothing off with a scissors. Id.

Green refused to consent to a UVBSS. Id. ¶ 11. After four hours, MSOP staff cut and removed

Green’s clothing to allow a search for contraband. Id.

       On March 24, 2011, MSOP employees attempted to prevent Green from entering the

MSOP dining room. Id. ¶ 18. MSOP Defendant Greg Swenson (“Swenson”) attacked Green

from behind and shoved him from behind into another MSOP staff member. Id. ¶¶ 18–19.

During the altercation, MSOP Defendant Nicole Marvel (“Marvel”) twisted Green’s handcuffs

while trying to remove his shoes and “Do Rag” and “did damage to [Green’s] wrists.” Id. ¶ 23.

The same day as the March 24 altercation, Green was again placed in HSA. Id. ¶ 12. This time,

he consented to the UVBSS search. Id.

       On June 13, 2012, Carlton County Defendants Anthony Bastien (“Deputy Bastien”) and

Jesse Peterson (“Deputy Peterson”) served Green with an arrest warrant at the MSOP facility.

Id. ¶ 26. The deputies were escorting Green in handcuffs from the facility when MSOP

Defendant Steve Sayovitz (“Sayovitz”) informed MSOP Defendant Elizabeth Barbo (“Barbo”)

that Sayovitz intended to be granted approval for a UVBSS of Green. Id. ¶¶ 26, 28. Deputy



                                                 3
Bastien told Sayovitz that he did not agree with the UVBSS being conducted while Green was in

Carlton County’s custody and that the UVBSS should have been performed prior to the deputies’

arrival. Id. ¶¶ 29, 32, 34. While Deputy Bastien was advising his supervisor of his concerns,

Deputy Peterson removed the handcuffs from Green. Id. ¶¶ 32, 34. MSOP Defendants then

placed MSOP’s handcuffs on Green and, without Deputy Bastien’s knowledge, conducted a

UVBSS on Green in front of a female staff member. Id. ¶ 27, 32.

       In addition to these incidents, Green alleges that MSOP’s placement policy authorized

MSOP staff to place Green in HSA for extended periods exceeding 24 hours without due process

protections. Id. ¶ 13.

       Green asserts a claim against the MSOP Defendants for violation of his procedural and

substantive due process rights under the 14th Amendment (Count I), a claim against all

Defendants for illegal search and seizure in violation of the Fourth Amendment (Count II), and a

claim against all Defendants for excessive force in violation of the Fourth Amendment (Count

III). Green also alleges that MSOP’s client search and protective isolation policies are

unconstitutional. Am. Compl. ¶¶ 50, 57.

       The R&R recommends dismissing all of Green’s claims for failure to state a plausible

claim for relief. R&R at 12–21.

                                       III. DISCUSSION

A. Standard of Review

       In reviewing a magistrate judge’s report and recommendation, the district court “shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C); see also D. Minn.



                                                4
L.R. 72.2(b). A district judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.

B. Carlton County Defendants’ Objection

       The Carlton County Defendants ask the Court to adopt the R&R with one modification.

In addressing Green’s claims that he was subjected to an unlawful UVBSS on June 13, 2012, the

R&R states, “Green does not allege that the search itself was done by a female staff member; he

admits Peterson, the male Deputy Carlton County Sheriff performed the search.” R&R at 17.

The Carlton County Defendants argue that the record establishes Deputy Peterson did not

conduct the search and did not allow staff from the MSOP to perform the search while Carlton

County’s handcuffs were on Green. The Carlton County Defendants thus request that this Court

remove any reference to Deputy Peterson conducting the search.

       The Court agrees with the Carlton County Defendants that the Amended Complaint and

the record lack any indication that Deputy Peterson conducted the search. Paragraph 27 of the

Amended Complaint alleges that staff from MSOP, rather than Deputy Peterson, performed the

alleged search:

       Defendant Peterson assisted the strip search by removing [Carlton County’s]
       handcuffs and allowing MSOP Defendants to place their handcuffs on Plaintiff and
       conducted the forced unclothed full body cavity strip search in front of female staff
       and an MSOP nurse. MSOP Defendants held Plaintiff down and forcibly cut his
       clothes off, humiliating him in the presence of female staff.

Further, Green clarifies in his opposition to the Carlton County Defendants’ Motion to Dismiss

that the “Carlton County [Defendants] did not participate in the strip search,” and that “they

called their supervisor because they disagreed with MSOP Defendants conducting a strip

search.” See Pl.’s Reply Mem. Law Resp. Carlton County Defs.’ Reply [Docket No. 78] at 2.



                                                 5
Thus, the findings in the R&R are modified to remove any reference to Deputy Peterson

conducting the search.

C. Green’s Motion to Accept Late Submission

       Green asks the Court to accept his tardily filed Objection to the R&R. The R&R was

entered on Wednesday, January 30, 2019. Green states that he received the R&R in the mail on

Monday, February 4, 2019. Under Federal Rules of Civil Procedure 6(a)(1)(C) and 72(b)(2),

Green had until February 19, 2019 to mail his Objection. Green did not mail his Objection until

February 20, 2019. Defendants do not argue that they were prejudiced by the one-day delay in

filing. The Court grants the motion to accept Green’s tardily filed Objection.

D. Green’s Objection

       Green objects to the portions of the R&R that conclude he has failed to state a claim for

excessive force, procedural due process, and substantive due process. Obj. at 5–17. Green also

argues that the R&R incorrectly concludes that Defendants are entitled to qualified immunity.

Id. at 19–20. Green alternatively requests leave to amend the Amended Complaint to cure any

deficiencies. Id. at 4–5, 17–19.

       1. Excessive Force Claims

       Green argues that the R&R erroneously concluded the Amended Complaint fails to state

a claim for excessive force. Green contends that the case must proceed so that the record can be

developed regarding whether Defendants’ actions were objectively reasonable.

       Excessive force claims brought by civilly committed individuals are analyzed under the

same standard as pre-trial detainees. Andrews v. Neer, 253 F.3d 1052, 1061 (8th Cir. 2001). To

bring a claim for excessive force under § 1983, “a pretrial detainee must show . . . that the force



                                                 6
purposely or knowingly used against him was objectively unreasonable.” Kingsley v.

Hendrickson, 135 S. Ct. 2466, 2473 (2015); Ryan v. Armstrong, 850 F.3d 419, 427 (8th Cir.

2017). Whether the force used was objectively unreasonable “turns on the facts and

circumstances of each particular case.” Kingsley, 135 S. Ct. at 2473 (quotations omitted).

Relevant factors include the relationship between the need for force and the amount of force

used, the extent of the plaintiff’s injury, efforts by the officer to limit the amount of force, the

severity of the security problem, the threat reasonably perceived by the officer, and whether the

plaintiff was resisting. Id. “A court must also account for the legitimate interests that stem from

the government’s need to manage the facility in which the individual is detained, appropriately

deferring to policies and practices that in the judgment of jail officials are needed to preserve

internal order and discipline and to maintain institutional security.” Id. (internal quotations and

alterations omitted).

        The reasonableness of the force used “must be judged from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Graham v.

Connor, 490 U.S. 386, 396 (1989). “Not every push or shove, even if it may later seem

unnecessary in the peace of a judge’s chambers, violates the Fourth Amendment. The calculus

of reasonableness must embody allowance for the fact that . . . officers are often forced to make

split-second judgments—in circumstances that are tense, uncertain, and rapidly evolving—about

the amount of force that is necessary in a particular situation.” Id. at 396–97 (internal citation

omitted). Because § 1983 liability is personal, each defendant’s conduct must be independently

assessed. Wilson v. Northcutt, 441 F.3d 586, 591 (8th Cir. 2006).

        The Amended Complaint alleges that Defendants Swenson and Marvel used excessive



                                                   7
force on Green during the March 2011 altercation when Swenson shoved Green from behind into

another MSOP staff member, and Marvel twisted Green’s handcuffs while trying to remove his

Do Rag and shoes. Am. Compl. ¶¶ 18–20, 23. The R&R concluded that these actions did not

rise to the level of an excessive force claim because Green did not allege painful or lasting

injuries from the actions. R&R at 12–13.

       Although Green’s failure to allege more than de minimis injury is not dispositive,2 it

suggests that the force used by Swenson and Marvel was de minimis. See Chambers v.

Pennycook, 641 F.3d 898, 907 (8th Cir. 2011) (“A de minimis use of force is insufficient to

support a claim, and it may well be that most plaintiffs showing only de minimis injury can show

only a corresponding de minimis use of force.”) (internal citation omitted). Additionally, the

facts alleged do not suggest that the amount of force used was unreasonable in relation to the

force required. Swenson shoved Green from behind into another person while attempting to

deny Green access to the dining hall. Marvel twisted Green’s handcuffs, but did so while trying

to maintain security by removing Green’s shoes and head wear. Thus the allegations in the

Amended Complaint, assumed as true, do not establish that the particular force used by Swenson

and Marvel under the circumstances was objectively unreasonable.

       Even if Green could state a plausible claim against Swenson or Marvel for excessive



       2
         In June 2011, the Eighth Circuit Court of Appeals clarified that “there is no uniform
requirement that a plaintiff show more than de minimis injury to establish an application of
excessive force.” Chambers v. Pennycook, 641 F.3d 898, 907 (8th Cir. 2011). The Chambers
Court reasoned that “[t]he degree of injury should not be dispositive, because the nature of the
force applied cannot be correlated perfectly with the type of injury inflicted. Some plaintiffs will
be thicker-skinned than others, and the same application of force will have different effects on
different people.” Id. at 906. However, the degree of injury is relevant to show the amount and
type of force used. Id.


                                                 8
force, they would be entitled to qualified immunity. “An officer enjoys qualified immunity and

is not liable for excessive force unless he has violated a clearly established right, such that it

would have been clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.” Kingsley, 135 S. Ct. at 2474 (quotations omitted). Prior to the Eighth Circuit’s

June 2011 decision in Chambers v. Pennycook, “[i]t was not clearly established . . . that an

officer violated the rights of an arrestee [or detainee] by applying force that caused only de

minimis injury.” 641 F.3d at 908. The force used by Swanson did not cause any injury, and the

force used by Marvel caused only de minimis injury. Thus, at the time of the March 2011

incident alleged by Green, it would not have been clear to a reasonable officer that the force used

by Swanson and Marvel was unlawful.

       Green also appears to allege an excessive force claim against Defendant Sayovitz based

on Sayovitz’s informing MSOP Defendant Barbo on June 13, 2012 that Sayovitz intended to be

given approval to conduct a UVBSS on Green. Am. Compl. ¶ 28. This allegation does not state

a claim for excessive force because “[v]erbal threats are not constitutional violations cognizable

under § 1983.” Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985).

       2. Unreasonable Search and Seizure Claims

       Green also objects to the R&R’s recommended dismissal of his unreasonable search and

seizure claims. Green contends that the facts must be developed to determine whether the

unclothed visual searches were conducted in a reasonable manner, and whether it was reasonable

to confine Green to HSA and handcuff him for four hours while in HSA.

       The Court agrees with the conclusion in the R&R that the facts alleged in the Amended

Complaint do not establish that the searches and seizures were unreasonable. MSOP’s policy



                                                   9
requires unclothed body searches when a detainee enters a new security area within MSOP or

leaves the MSOP facility. Am. Compl. ¶ 43. This policy advances the interests of institutional

security and public safety by ensuring that a detainee is not smuggling drugs, weapons, or other

contraband. See Beaulieu v. Ludeman, 690 F.3d 1017, 1030 (8th Cir. 2012) (“[T]he MSOP’s

policy of performing unclothed body searches of patients before they leave the secure perimeter

is not unreasonable.”); Story v. Foote, 782 F.3d 968, 971 (8th Cir. 2015) (stating that “detention

facilities are fraught with serious security dangers,” and “correctional institutions have a strong

interest in preventing and deterring the smuggling of money, drugs, weapons, and other

contraband”).

       Green has not alleged any facts to suggest that the searches were conducted

unreasonably. Although MSOP staff cut off his clothes with a scissors when performing the

September 2010 and June 2012 searches, the actions were reasonable and appropriate because

Green refused to comply with the searches. Am. Compl. ¶¶ 11, 34. Additionally, although the

June 2012 search was allegedly conducted in front of female staff, this allegation does not render

the search unreasonable. See Story, 782 F.3d at 972 (upholding reasonableness of body cavity

search that may have been viewed by a female correctional officer through a security camera).3

       Green also fails to alleged facts suggesting that his placement in HSA or remaining in

handcuffs for four hours amounted to unreasonable seizures. The decision to place a civilly

       3
          To the extent that Green alleges a claim against the Carlton County Defendants for
failure to prevent the June 2012 search, the claim fails because the search itself was
constitutional. See Anderson v. City of Hopkins, 805 F. Supp. 2d 712, 721 (D. Minn. 2011)
(“[A] claim against an officer under § 1983 for failure to intervene or prevent harm necessarily
assumes another officer violated plaintiff’s constitutional rights.”). Further, the Carlton County
Defendants lacked the means to prevent the search from occurring because the search was
performed on a MSOP detainee in an MSOP facility by MSOP staff pursuant to MSOP policy.


                                                 10
committed individual in HSA is presumptively valid if made by a professional. Youngberg v.

Romeo, 457 U.S. 307, 323 (1982). “[L]iability may be imposed only when the decision by the

professional is such a substantial departure from accepted professional judgment, practice, or

standards as to demonstrate that the person responsible actually did not base the decision on such

a judgment.” Id. Green alleges no facts to show that his confinement in HSA was a departure

from accepted practice or was not based on professional judgment. Thus, his confinement in

HSA was not an unreasonable seizure.

       Green’s allegation that he was handcuffed for four hours on September 28, 2010 also

does not amount to an unreasonable seizure. During this time, MSOP employees were waiting

for Green to consent to a UVBSS. Am. Compl. ¶ 44. While Green refused to submit to a

UVBSS, it was reasonable for MSOP staff to keep him handcuffed until he could be examined

for weapons or other contraband.

       To the extent that Green alleges an unlawful seizure claim against the Carlton County

Defendants based on their arrest of Green on June 13, 2012, this claim fails because the

Amended Complaint states that the Carlton County Defendants served Green with an arrest

warrant. Am. Compl. ¶ 13. “An arrest executed pursuant to a facially valid warrant generally

does not give rise to a cause of action under 42 U.S.C. § 1983 against the arresting officer.” Fair

v. Fulbright, 844 F.2d 567, 569 (8th Cir. 1988).

       3. Procedural Due Process Claims

       Green next objects to the R&R’s recommended dismissal of his procedural due process

claims. Green argues that his confinement in HSA for more than 24 hours and being handcuffed

for four hours implicate protected liberty interests.



                                                 11
       “To set forth a procedural due process violation, a plaintiff, first, must establish that his

protected liberty or property interest is at stake. Second, the plaintiff must prove that the

defendant deprived him of such an interest without due process of law.” Schmidt v. Des Moines

Pub. Sch., 655 F.3d 811, 817 (8th Cir. 2011).

       In determining whether an official action has deprived a confined person of a protected

liberty interest, a court must inquire whether the official action imposed an “atypical and

significant hardship on the [confined person] in relation to the ordinary incidents of [confined]

life.” Wilkinson v. Austin, 545 U.S. 209, 223 (2005) (quoting Sandin v. Conner, 515 U.S. 472,

484 (1995)). Civilly committed persons are entitled to “more considerate treatment and

conditions of confinement” than prisoners, but a civilly committed person’s liberty interests are

“considerably less than those held by members of free society.” Senty-Haugen v. Goodno, 462

F.3d 876, 886 (8th Cir. 2006). Green’s placement in HSA for more than 24 hours and being

handcuffed for four hours did not impose a significant and unusual hardship in relation to the

ordinary incidents of life at a secured facility such as MSOP.

       Additionally, even if Green had sufficiently alleged a that he was deprived of a protected

liberty interest, he does not allege any facts to show that he received less process than was due.

For example, he does not allege that he invoked MSOP’s grievance procedure to challenge his

HSA placement. See Am. Compl. ¶ 45 (outlining MSOP’s grievance procedure for challenging

placement in HSA).

       4. Substantive Due Process Claims

       Green also objects to the R&R’s recommendation that his substantive due process claims

be dismissed. To plead a claim for substantive due process, a plaintiff must allege facts showing



                                                 12
the defendant’s actions were “conscious shocking” and violated a “fundamental liberty interest.”

See Karsjens v. Piper, 845 F.3d 394, 408 (8th Cir. 2017) (specifying standard for substantive due

process claim). The R&R correctly applied this standard and concluded that Green has not

alleged conduct by Defendants that shocked the conscience.

       5. Constitutional Challenge to MSOP Policies

       The R&R recommends dismissing with prejudice Green’s claim that MSOP’s UVBSS

policy is unconstitutional. Green requests that the R&R be modified to dismiss the claim

without prejudice so that he may have an opportunity to cure the deficiencies in the Amended

Complaint. This request is denied because Green does not specify what additions or corrections

he would or could make that would cure the deficiencies.

       6. Qualified Immunity

       Green generically argues that Defendants are not entitled to qualified immunity because

he has alleged facts supporting his claims that Defendants’ conduct violated his clearly

established constitutional rights. This argument fails because the Amended Complaint does not

allege sufficient facts to establish that Green’s constitutional rights were violated by any

Defendant.

       7. Request to File Second Amended Complaint

       Finally, Green requests leave to amend the Amended Complaint to give him an

opportunity to “correct any deficiencies.” Obj. at 19. Rule 15(a) of the Federal Rules of Civil

Procedure instructs that leave to amend the complaint be given freely if justice so requires.

Fed. R. Civ. P. 15(a). However, a court has discretion to deny leave to amend under any of the

following circumstances: “undue delay, bad faith or dilatory motive on the part of the movant,



                                                 13
repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, [or] futility of [the] amendment.”

Foman v. Davis, 371 U.S. 178, 182 (1962).

        Green has already amended his Complaint once, and there is no indication that he will be

able to cure the deficiencies in the Amended Complaint by amending his Complaint a second

time. Green does not identify what, if any, additional facts he would allege that would be

sufficient to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555, 570 (2007). Based on Green’s pleadings thus far, it appears that a second

amended complaint would be futile. Although the Court recognizes Green’s pro se status, justice

does not require leave to once again amend the Complaint.

                                       IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.      Defendants Kelly Lake, Jesse Peterson, and Anthony Bastien’s Objection [Docket
               No. 95] to the R&R is SUSTAINED;

       2.      Plaintiff Anthony C. Green’s Motion to Accept Late Submission [Docket No. 96]
               is GRANTED;

       3.      Green’s Objection [Docket No. 97] to the R&R is OVERRULED;

       4.      The Report and Recommendation [Docket No. 94] is ADOPTED IN PART and
               MODIFIED IN PART as stated above;

       5.      Defendants’ Motions to Dismiss [Docket Nos. 22, 35, 53, and 66] are
               GRANTED; and




                                                 14
      6.     The Amended Complaint [Docket No. 14] is DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

                                            BY THE COURT:



                                                  s/Ann D. Montgomery
                                            ANN D. MONTGOMERY
                                            U.S. DISTRICT JUDGE

Dated: March 25, 2019.




                                       15
